I deem appropriate a brief statement explanatory of my concurrence in the decision announced in Associate Justice BAUGH'S well considered opinion;
The opinion states: "If the reroute order had been based upon the grounds of public convenience and necessity, and these matters were in issue in the pending suit; and the Commission should, notwithstanding such suit, undertake to again determine the same matter, a different case would be presented."
With this statement I am in full accord; as well as with the opinion as a whole, with the exception of the following portion which appears to trench to some extent upon this quoted statement: "* * * The Commission could readily have refused Robinson the alternate route, applicable only to through freight between Houston and San Antonio, even on the groundsof convenience and necessity; and then, without contradiction, have granted the application for the use of the same highway as a part of thelarger and more extended Galveston-Del Rio operation sought upon a different application." (Emphasis supplied.)
This latter quotation embraces a situation which is not here involved and as to which "a different case would be presented." I am not prepared to assent to the purely hypothetical holding that had the reroute order been predicated upon public convenience and necessity, the Commission would have jurisdiction to include in another certificate ("as a part of the larger and more extended" service) the service, as distinguished from the route, involved in the reroute order. This question is clearly not now before us for decision, and expression of opinion thereon is not authoritative.